                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                  No. 3:17-CR-30010-007

JULIA NICOLE HOLLEY                                                              DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 306) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court dismiss Defendant’s motion to vacate with

prejudice. The Court has conducted careful review of this case. The report and recommendation

is proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to vacate (Doc. 282) is DENIED

and her petition is DISMISSED WITH PREJUDICE. No certificate of appealability shall issue.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 20th day of November, 2018.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE
